DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Walker, Hopeton on July 21, 2022.
The application has been amended as follows: 

1. (Currently Amended) An information processing device, comprising:
a central processing unit (CPU) configured to:
generate a control parameter that controls display of a first virtual object and a second virtual object based on first posture information and second posture information, wherein
the first virtual object corresponds to a first real object,
the second virtual object corresponds to a second real object,
the first posture information is acquired based on a sensing associated with the first real object,
the first posture information includes first real skeleton information that indicates a posture of the first real object, [[and]]
the second posture information is acquired based on a sensing associated with the second real object,
the second posture information includes second real skeleton information that indicates a posture of the second real object, and
the control parameter includes first virtual skeleton information that indicates a posture of the first virtual object, and second virtual skeleton information that indicates a posture of the second virtual object; 
determine a contact between the first virtual object and the second virtual object; and
generate the control parameter further based on a result of the determination.

2. (Previously Presented) The information processing device according to claim 1, wherein the CPU is further configured to determine the contact based on the first posture information, the second posture information, and the control parameter.

3. (Canceled) 

4. (Currently Amended) The information processing device according to claim [[3]]1, wherein the CPU is further configured to determine a possibility of the contact between the first virtual object and the second virtual object.

5. (Previously Presented) The information processing device according to claim 4, wherein based on the possibility of the contact between the first virtual object and the second virtual object, the CPU is further configured to:
correct at least one of the first virtual skeleton information or the second virtual skeleton information; and
generate the control parameter.

6. (Previously Presented) The information processing device according to claim 5, wherein the CPU is further configured to:
set a second distance based on a first distance, wherein
the second distance is associated with the first virtual skeleton information and the second virtual skeleton information, and
the first distance is based on the first real skeleton information and the second real skeleton information; and
perform the correction based on the second distance.

7. (Previously Presented) The information processing device according to claim 6, wherein the CPU is further configured to set the second distance so that the second distance becomes zero in a case the first distance becomes zero.

8. (Previously Presented) The information processing device according to claim 6, wherein the CPU is further configured to set the second distance so that the second distance becomes closer to zero as the first distance becomes closer to zero.

9. (Previously Presented) The information processing device according to claim 5, wherein
the first real object is a user of a display device that displays the first virtual object and the second virtual object, or a real object held by the user, and
the CPU is further configured to:
correct the second virtual skeleton information without correcting the first virtual skeleton information; and
generate the control parameter.

10. (Previously Presented) The information processing device according to claim 5, wherein
the first real object is a user of a display device that displays the first virtual object and the second virtual object, or a real object held by the user, and
based on the second virtual skeleton information that cannot be corrected to satisfy a specific condition, the CPU is further configured to:
correct the first virtual skeleton information; and
generate the control parameter.

11. (Previously Presented) The information processing device according to claim 5, wherein
the CPU is further configured to:
determine the contact between the first virtual object and the second virtual object based on the control parameter generated by the correction; and
determine the control parameter to be used for display of the first virtual object and the second virtual object, wherein the control parameter is determined based on a result of the determination based on the control parameter generated by the correction.

12. (Previously Presented) The information processing device according to claim 2, wherein the CPU is further configured to determine the contact based on information associated with a display range of a display device.

13. (Previously Presented) The information processing device according to claim 2, wherein the CPU is further configured to determine the contact based on at least one of shape information of the first real object, shape information of the second real object, shape information of the first virtual object, or shape information of the second virtual object.

14. (Previously Presented) The information processing device according to claim 1, wherein the control parameter includes an expression parameter associated with an expression method of the first virtual object and the second virtual object.

15. (Previously Presented) The information processing device according to claim 14, wherein the CPU is further configured to generate the control parameter based on the contact between the first virtual object and the second virtual object.

16. (Currently Amended) An information processing method, comprising:
in an information processing device:
generating a control parameter that controls display of a first virtual object and a second virtual object based on first posture information and second posture information, wherein
the first virtual object corresponds to a first real object,
the second virtual object corresponds to a second real object,
the first posture information is acquired based on a sensing associated with the first real object,
the first posture information includes first real skeleton information that indicates a posture of the first real object, [[and]]
the second posture information is acquired based on a sensing associated with the second real object,
the second posture information includes second real skeleton information that indicates a posture of the second real object, and
the control parameter includes first virtual skeleton information that indicates a posture of the first virtual object, and second virtual skeleton information that indicates a posture of the second virtual object;
determining a contact between the first virtual object and the second virtual object; and
generating the control parameter based on a result of the determination.

17. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, causes the computer to execute operations, the operations comprising:
generating a control parameter that controls display of a first virtual object and a second virtual object based on first posture information and second posture information, wherein
the first virtual object corresponds to a first real object,
the second virtual object corresponds to a second real object,
the first posture information is acquired based on a sensing associated with the first real object,
the first posture information includes first real skeleton information that indicates a posture of the first real object, [[and]]
the second posture information is acquired based on a sensing associated with the second real object,
the second posture information includes second real skeleton information that indicates a posture of the second real object, and
the control parameter includes first virtual skeleton information that indicates a posture of the first virtual object, and second virtual skeleton information that indicates a posture of the second virtual object;
determining a contact between the first virtual object and the second virtual object; and
generating the control parameter based on a result of the determination.
Allowable Subject Matter

Claims 1, 2, 4-17 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 06/30/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647